STRUBHAR, Presiding Judge:
Specially Concurring:
T 1 I agree with the holding of the majority that in the present case, there was no evidence showing the systematic exclusion of a distinctive group within the community. Indeed, this Court's ruling in this case is well supported by the law and the evidence. Accordingly, I concur in this Court's ruling.
{2 However, I write specially to add that while the Respondent Judge exceeded her authority by quashing the jury panel after only having looked at their faces, there may be instances where, after appropriate inquiry, a judge could determine that a particular jury panel is inappropriate although the original selection process was proper. Under such anomalous cireumstances, where proper inquiry has been made, I would give great deference to the trial judge, who, in the proper exercise of his or her discretion, decided to quash a jury panel as inappropriate.
T3 As was noted in the opinion, there was a time in history when women were systematically excluded from the jury selection process thereby forcing a woman defendant to be tried by an all male jury panel. While systematic exclusion based upon gender was clearly held unconstitutional under Taylor, it stands to reason that even absent systematic exclusion of women from the jury, a woman defendant facing an all male jury today could harbor rational concerns about her ability to receive a fair trial from such a jury. Indeed, I would find that this, or an analogous situation like that in the present case, could give rise to a presumption that the jury panel is inappropriate. However, the presumption that a jury trial should be quashed can be overcome if the trial court follows the proper procedure and questions the jurors to alleviate its concerns. As no such procedure was followed in the present case, I agree that the Respondent Judge abused her discretion in quashing the jury panel based on their appearance alone.